Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 20 is objected to because, to the extent that the ratio v/w must be between 1.1 and 5, than neither “v” nor “w” can be zero.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “hydrocarbon radical” and the claim also recites “or CaH2a”, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	The scope of claims 21 and 24 is very difficult to decipher due (i) to the shorthand description of the Epoxy groups and (ii) the combination of wide spacing and commas which create questions as to where one permutation ends and the next begins.  For the purpose of evaluating the claim, it has been presumed that different species of Epoxy are separated by commas and the large spaces are perhaps due to formatting issues.  However, the Examiner still cannot ascertain Applicants’ intent as to the structure of one or more embodiments.  Whereas the Examiner is confident that (CaH2aO)bCH2CHO(CH2) shall be construed as


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

the connectivity of the groups in (CaH2aO)b-CH(CH2O)(CH2)fCH(CH2O) is not clear.  As written, it seems that an epoxy ring has attached thereto via the methylene carbon another epoxide group:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

which obvious cannot be correct at least because the “first” epoxide ring would have only methine (CH) groups.  The Examiner has similar issues trying to derive a suitable structure from other listed embodiments as well.  Applicant should carefully review each of these, while also addressing the formatting issues to remove the spacing the separates attributes of individual embodiments, in order to correct what seem to be obvious misrepresentations.
	As for claim 29, the Examiner is unfamiliar with the unit meg/g.  Should it be assumed that meq/g had been intended?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22, 23, 34, and the claims dependent therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18  stipulates that the group X resulting from ring-opening of the epoxide rings must be interrupted be a hydroxyl group-substituted hydrocarbon with an intervening oxygen atom but there is no clear presence of an intervening oxygen atom in an “epoxyalkyl” functional/terminated polysiloxane.  Further, it is clear from the product depicted in claim 18 that (i) the amine- and epoxy substituents in the precursors are found only at the ends whereas claim 22 states no such requirement, and (ii) there are no residues contributed by a polyether amine as alluded to in claims 22 and 34.  Rather, it is the block copolymers in claim 20 that feature segments Y obtained from a polyether amine.  (Applicant is advised that one or more claims, for instance claims 26 and 27, would be unpatentable over the prior art cited infra if not for the requirement of structural attributes contributed by a polyether amine.  Whether or not these claims are subject to rejection in a subsequent action will depend on how this matter is addressed.)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., U.S. Patent # 10,052,582.
	Applicants are directed to the paragraph bridging columns 8 and 9, formulae (I) and (III) in column 10, and the description of the preparation of DMS-A-DMS-E in Example 1.  It can be seen that Gelest products DMS-E21 and DMS-A21 would furnish polydimethylsiloxane segments having “n” and “m” units respectively in providing a structure that correlates with formula (2) of claims 18 and 19.  As for claim 29, insofar as macromonomers of a corresponding chain length are employed in the preparation of a copolymer adhering to formula (2), it follows that an amine value measured for the prior art copolymer would inherently be consistent with the values embraced by claim 29.
Allowable Subject Matter
Claims 21-25 and 30-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Whether or not claims 26 and 27 are rendered allowable will depend upon the particular approach taken to resolve the 112(b) issue.  Claims 20 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There are a multitude of disclosures that describe the utilization of polymers derived from polysiloxanes or polysiloxane-polyether copolymers bearing epoxide moieties and amine compounds as fabric treating agents.  However, none of the polymers encountered in the Examiner’s search featured contributions from a telechelic amine-terminated polydiorganosiloxane.  U.S. Patent Nos. 6,515,094 and 4,366,001 are of interest for their description of a reaction product derived from polysiloxanes containing terminal epoxy groups with aminosilicones where the amine substituents are pendant to the polymer backbone.  U.S. Patent No. 4,584,342 conversely teaches cured polysiloxanes derived from polysiloxane bearing pendant epoxy groups and aminoalkyl-terminated polysiloxanes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 7, 2022

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765